Citation Nr: 1120004	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  07-08 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 7, 1978 to March 7, 1978.

This case is before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  In August 2009, the appeal was remanded for additional development.  Since then, the development has been completed and the issue is once more before the Board.

For the reasons set for the below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, additional development is needed to adjudicate the issue on appeal.  

As noted in the August 2009 Board remand, the Veteran contends that he has a psychiatric disorder related to his service.  Specifically, he alleges that he developed a nervous condition during basic training due to a training incident with tear gas and that he was unable to complete basic training due to that condition.  At his July 2007 personal hearing, the Veteran testified that he was informed that he was discharged from service due to his nerves.  He further testified that he has had a nervous condition since service and that he sought treatment for this condition at a hospital in 1980.  The Board notes that the Veteran is competent to attest to conditions of his service which are readily observable to a lay person.  See 38 U.S.C.A. § 1154(a); Washington v. Nicholson, 19 Vet. App. 362 (2005).


The Veteran's service treatment records do not reveal complaints related to a psychiatric disorder and are negative for any findings attributable to a psychiatric disorder.  

VA treatment records dated in May 2006 show treatment for frequent crying spells and depression.  Records dated in July 2006 reflect a diagnosis of depressive disorder, not otherwise specified and indicate that the Veteran was depressed after he had an altercation with his son.  Records dated in September 2006 reflect complaints of depression associated with marital problems and a diagnosis of depression.  Additional records show complaints of sadness, anxiety due to marital problems and family problems, and depression due to family discord and a lack of medications.  In October 2006, the Veteran indicated that his medical problems and ability to work only part-time influence his depressive symptoms.  

In January 2010, the Veteran was afforded a VA examination.  The examiner reviewed the Veteran's complete medical history and noted that the claims file was silent for any evidence of mental treatment or complaint during active service.  On examination, the examiner diagnosed depression (not otherwise specified) and opined that the condition was not related to or aggravated by the Veteran's active service because there was no evidence that he was treated for or diagnosed with a mental condition during active service.  He reasoned that the Veteran was first treated in 2006 for a mental disability, nearly 30 years post service and that he had reported economic and/or family stressors at the time.  

The Board notes that the examiner failed to address and consider the Veteran's competent reports of experiencing a traumatic training incident in service as well as his reports that he has had a nervous condition since service.  By contrast, the examiner relied solely on documentation in the treatment records in and did not consider the Veteran's statements.  Although the Veteran did not seek treatment for psychiatric symptoms for many years after his discharge from service, he is competent to describe the symptoms he experienced in the years prior to seeking treatment.  As noted above, the Veteran is competent to attest to conditions of his service which are readily observable to a lay person.  See 38 U.S.C.A. § 1154(a); Washington, 19 Vet. App. at 362.  Because the VA examiner did not address the Veteran's competent contentions, the January 2010 VA examination is inadequate for rating purposes.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).  

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).   As noted above, the Board finds the VA examination opinion of record inadequate with regard to the Veteran's psychiatric disorder because it failed to consider his statements with regard to an in-service stressor and experiencing symptoms of such a condition since service.  Thus, an additional opinion is necessary in order to properly adjudicate the issue on appeal.

Accordingly, the case is REMANDED for the following action:

1.  This case should also be returned to the January 2010 VA examiner for a supplemental opinion to clarify whether the Veteran's psychiatric disability is directly related to military service.  If that examiner is not available, the claims folder should be forwarded to another suitably qualified examiner.  If the examiner indicates that a new VA examination is necessary to respond to the Board's inquiry, such an examination should be afforded the Veteran.

Following review of the claims folder and an examination of the Veteran, the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's psychiatric disorder is directly related to his period of military service.  In answering this question, the examiner should discuss and consider the Veteran's report of an in-service stressor (a training incident involving tear gas) that prohibited him from completing basic training, as well as his report of a continuity of psychiatric symptoms since discharge.  The examiner is advised that the although the Veteran did not seek psychiatric treatment for many years after his discharge from service, he is competent to report the symptoms he experienced in the years prior to seeking treatment.

A complete rationale for all opinions expressed, with citation to relevant medical findings, must be provided.  

2.  After completion of the above and any additional development of the evidence deemed necessary, readjudicate the issue.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2010).  The appellant has the right to submit additional evidence and argument on the matter the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


